 


 HR 4104 ENR: Negro Leagues Baseball Centennial Commemorative Coin Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 4104 
 
AN ACT 
To require the Secretary of the Treasury to mint a coin in commemoration of the 100th anniversary of the establishment of the Negro Leagues baseball. 
 
 
1.Short titleThis Act may be cited as the Negro Leagues Baseball Centennial Commemorative Coin Act. 2.FindingsThe Congress finds the following: 
(1)The year 2020 marks the 100th anniversary of the establishment of the Negro National League, a professional baseball league formed in response to African-American players being banned from the major leagues. (2)On February 13, 1920, Andrew Rube Foster convened a meeting of 8 independent African-American baseball team owners at the Paseo YMCA in Kansas City, Missouri, to form a league of their own, establishing the Negro National League, the first successful, organized professional African-American baseball league in the United States. 
(3)Soon, additional leagues formed in eastern and southern States. (4)The Negro Leagues would operate for 40 years until 1960. 
(5)The story of the Negro Leagues is a story of strong-willed athletes who forged a glorious history in the midst of an inglorious era of segregation in the United States. (6)The passion of the Negro Leagues players for the National Pastime would not only change the game, but also the United States. 
(7)The creation of the Negro Leagues provided a playing field for more than 2,600 African-American and Hispanic baseball players to showcase their world-class baseball abilities. (8)The Negro Leagues introduced an exciting brand of baseball that was in stark contrast to Major League Baseball. 
(9)A fast, aggressive style of play attracted black and white fans who sat together to watch those games at a time when it was virtually unheard of to interact socially in such a way. (10)Negro Leagues baseball would become a catalyst for economic development across the United States in major urban centers such as Kansas City, St. Louis, New York, Memphis, Baltimore, Washington, DC, Chicago, and Atlanta. 
(11)The Negro Leagues pioneered Night Baseball in 1930, 5 years before Major League Baseball, and would introduce game-changing innovations such as shin guards and the batting helmet. (12)The Negro Leagues helped make the National Pastime a global game as players from the Negro Leagues— 
(A)were the first people from the United States to play in many Spanish-speaking countries; and (B)introduced professional baseball to the Japanese in 1927. 
(13)Jackie Robinson, a military veteran and former member of the Negro Leagues’ Kansas City Monarchs, would break Major League Baseball’s color barrier on April 15, 1947, with the Brooklyn Dodgers, paving the way for other African-American and Hispanic baseball players. (14)The Negro Leagues were born out of segregation yet would become a driving force for social change in the United States. 
(15)The Negro Leagues produced future Major League Baseball stars, including Leroy Satchel Paige, Larry Doby, Willie Mays, Henry Aaron, Ernie Banks, and Roy Campanella. (16)The Negro Leagues Baseball Museum was established in Kansas City, Missouri, in 1990— 
(A)to save from extinction a precious piece of Americana and baseball history; and (B)to use the many life lessons of the powerful story of triumph over adversity of Negro Leagues players to promote tolerance, diversity, and inclusion. 
(17)In 2006, Congress granted National Designation to the Negro Leagues Baseball Museum, recognizing it as America’s Home for Negro Leagues baseball history. 3.Coin specifications (a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins: 
(1)$5 gold coinsNot more than 50,000 $5 coins, which shall— (A)weigh 8.359 grams; 
(B)have a diameter of 0.850 inches; and (C)contain not less than 90 percent gold. 
(2)$1 silver coinsNot more than 400,000 $1 coins, which shall— (A)weigh 26.73 grams; 
(B)have a diameter of 1.500 inches; and (C)contain not less than 90 percent silver. 
(3)Half-dollar clad coinsNot more than 400,000 half-dollar coins which shall— (A)weigh 11.34 grams; 
(B)have a diameter of 1.205 inches; and (C)be minted to the specifications for half-dollar coins contained in section 5112(b) of title 31, United States Code. 
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. (c)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 
4.Designs of coins 
(a)Design requirements 
(1)In generalThe designs of the coins minted under this Act shall be emblematic of the Negro Leagues Baseball Museum and its mission to promote tolerance, diversity, and inclusion. (2)Designation and inscriptionsOn each coin minted under this Act there shall be— 
(A)a designation of the value of the coin; (B)an inscription of the year 2022; and 
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. (b)SelectionThe designs for the coins minted under this Act shall be— 
(1)selected by the Secretary after consultation with the Negro Leagues Baseball Museum and the Commission of Fine Arts; and (2)reviewed by the Citizens Coinage Advisory Committee. 
5.Issuance of coins 
(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities. (b)Mint facilitiesOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act. 
(c)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2022. 6.Sale of coins (a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— 
(1)the face value of the coins; (2)the surcharge provided in section 7(a) with respect to such coins; and 
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping). (b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. 
(c)Prepaid orders 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins. (2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 
7.Surcharges 
(a)In generalAll sales of coins issued under this Act shall include a surcharge of— (1)$35 per coin for the $5 coin; 
(2)$10 per coin for the $1 coin; and (3)$5 per coin for the half-dollar coin. 
(b)DistributionSubject to section 5134(f)(1) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the Negro Leagues Baseball Museum for educational and outreach programs and exhibits. (c)AuditsThe Negro Leagues Baseball Museum shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b). 
(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection. 8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that— 
(1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and (2)no funds, including applicable surcharges, are disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code. 
9.Marketing and educational campaignThe Secretary shall develop and execute a marketing, advertising, promotional, and educational program to promote the collecting of the coins authorized under this subsection. 10.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
